Opinión concurrente del
Juez Asociado Sr. Saldaña.
En la Ley Notarial (sec. 17), y en la Ley del Idioma que se aprobó el 21 de febrero de 1902, el poder legislativo estableció en forma clara y manifiesta ■ las normas jurídicas que determinan cuál debe ser el contenido del fallo judicial en este caso: (1) en Puerto Rico una escritura pública puede hacerse en idioma inglés y es inscribible, y (2) el registrador de la propiedad está obligado a calificarla y a inscribirla en igual forma que si estuviese redactada en castellano, y, cuando sea necesario, debe hacer la traducción de modo que las partes interesadas puedan enterarse de su contenido.
*85El criterio de los jueces no tiene que coincidir con el de los legisladores para que una corte de justicia obedezca y aplique lealmente el único sentido recto y ecuánime de la ley. Además, permitir a un registrador que deniegue la inscripción de una escritura por el único fundamento de que está redactada en inglés equivaldría a dar a lo insignificante una grotesca importancia y a perder todo discernimiento de la realidad. La coexistencia de dos idiomas en Puerto Rico, como medios para llevar a cabo transacciones comerciales e industriales, se debe a realidades económicas que son palpa-bles. Cualquier regla jurídica que impida el uso libre y efec-tivo del idioma inglés en los negocios sólo podría entorpecer nuestro desarrollo económico y ahogar las necesidades vitales de nuestro pueblo, sin beneficiar en nada a nuestra cultura. No hay que confundir la cuestión jurídica que plantea este caso con el problema de índole cultural que consiste en agre-gar un idioma a otro sin que ambos queden destruidos. Aun menos puede confundirse con el problema de nuestro status político.
En verdad, para Puerto Rico, el bilingüismo es una nece-sidad económica y, si consideramos las cosas del espíritu, con dos idiomas no basta. Pero nada de eso tiene que ver con el punto que nos toca resolver aquí. La Asamblea Legis-lativa rechazó la estrechez de miras y la incapacidad para la vida práctica que ahora se pretende imponer por fiat judicial, a título de buen gusto, de respeto a la tradición y de ideas personales sobre la filosofía de la cultura. No po-demos nunca derogar normas legislativas mediante inter-pretaciones espurias. Y en todo caso, si la interpretación de la ley se hiciera depender de las circunstancias prevalecien-tes en el momento de su aplicación o de las valoraciones per-sonales de los jueces, el sentido de los textos cambiaría cons-tantemente y se destruiría la certeza y la seguridad, raíz esencial de todo derecho.
*86La Constitución del Estado Libre Asociado de Puerto Rico no derogó, no modificó la Ley Notarial ni tampoco la Ley del Idioma. En consecuencia, no me explico cómo un registrador de la propiedad podría legalmente denegar la inscripción de una escritura por el único fundamento de que está redactada en inglés, aun suponiendo que en Puerto Rico —en 1956 — los abogados y las demás personas que acuden a los registros de la propiedad desconocen dicho idioma. Tam-poco tiene pertinencia jurídica el hecho de que el registrador no tenga ningún servicio organizado de traducción ni fondos asignados en el presupuesto para tales fines. Como la ley impone al registrador la obligación de calificar e inscribir una escritura redactada en inglés y, cuando sea necesario, el deber de hacer la traducción al castellano, de modo que cual-quiera parte interesada pueda enterarse de su contenido, esas consideraciones no pueden pesar sobre la interpretación de los textos legales. Ni que decir hay que así también ha que-dado convicta de error la teoría de que las normas legislativas vigentes destruyen el elemento de publicidad que, por su-puesto, es una base esencial de la institución de los registros. Si es verdad que la función judicial se distingue por su na-turaleza racional, tenemos que admitir que los preceptos le-gales aplicables en este caso no dejan al juzgador ningún margen de apreciación discrecional y que no existe ninguna indeterminación auténtica en la ley. Y en todo caso, la es-timativa jurídica ideal no encontraría solución verdadera a los problemas jurídicos en el aislamiento, ni en la huida de este mundo, ni en la inversión de los valores que trae consigo el resentimiento, sino en la lucidez. Por las razones antes expresadas, concurro en la opinión de la mayoría.